Case 1:19-cv-24821-KMW Document 116 Entered on FLSD Docket 09/24/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 19-CV-24821-WILLIAMS/LOUIS

    MARINE DEPOT,
    INTERNATIONAL, INC.,

              Plaintiff,
    v

    JAMES RIVER GROUP, INC.,

          Defendant.
    _____________________________________/

                           ORDER REQUIRING SUPPLEMENTATION

          THIS MATTER is before the Court sua sponte. Defendant James River Group, Inc.

   (“James River Group”) has moved for sanctions and for dismissal (ECF No. 75), and the matter

   has been referred to me by the Honorable Kathleen M. Williams, United States District Court

   Judge, for a report and recommendation (ECF No. 76). A hearing was held on this motion on

   August 28, 2020, and the matter has been taken under advisement.

          Consistent with partial findings made in open court, Defendant has demonstrated at least

   one violation by Plaintiff of a prior Order, which compelled amendment to Plaintiff’s Initial

   Disclosures as required by Fed. R. Civ. Pro. 26(a). Also consistent with my findings at the hearing,

   I do not recommend that the Defendant’s motion for dismissal be granted. Defendant alternatively

   seeks as a sanction recovery of the expenses reasonably incurred in pursuit of the Motion for

   Sanctions. At the conclusion of the hearing, defense counsel was instructed to confer with Plaintiff

   regarding the amount of fees and/or costs sought, and to notice the Court if agreement was reached

   as to entitlement or amount. No notice has been filed. Accordingly, and so that a Report and

   Recommendation may be prepared for submission to Judge Williams, it is hereby ORDERED as

   follows:
                                                    1
Case 1:19-cv-24821-KMW Document 116 Entered on FLSD Docket 09/24/2020 Page 2 of 2



           Defendant may file a supplement to its Motion that identifies its expenses incurred in pursuit

   of the Motion by no later than October 2, 2020, by filing a notice (not a motion) of expenses incurred,

   including as appropriate time records, and any other support as may be required to adequately explain

   the nature of any expense or fee for which Defendant seeks reimbursement. Defendant’s Notice shall

   state the result of conferral efforts with Plaintiff. Defendant should refer to Local Rule 7.3 in this regard

   (except with respect to timing of service).

           Plaintiff may respond to the Notice to raise specific objections to Defendant’s supplementation.

   Neither supplement is an opportunity to reargue the issues that have been fully briefed in the Motion

   or response thereto, and any matters beyond the issue of expenses incurred by Defendant may be

   disregarded.

            DONE AND ORDERED in Chambers at Miami, Florida this 24th day of September,

   2020.


                                                            __________________________
                                                            LAUREN F. LOUIS
                                                            UNITED STATES MAGISTRATE JUDGE




                                                        2
